EXHIBIT 6
2/24/2021                                 Yahoo Mail - Test To Stay and Consent Form, PTO Requests and The Great Gatsby




     Test To Stay and Consent Form, PTO Requests and The Great Gatsby

     From: Treasure Mountain Junior High (tmjhpto@gmail.com)

     To:    holly_mcclure88@yahoo.com

     Date: Wednesday, January 20, 2021, 03:25 PM MST




               View this email in your browser




                                                 Upcoming Dates
                                                 Jan 25, 2021 - In Person Learning Returns
                                                 Feb 14-19 2021 - No School, Winter Break




               ADMIN NOTES

                       Although testing prior to school re-starting in person is encouraged,
                      students do not need to test prior to returning to school on the 25th. All
                      students will be tested within the ﬁrst two weeks of returning to in person
                      school
                      Please ﬁll out the testing consent form by the end of the day Thursday so
                      we can be prepared to begin testing Monday the 25th.
                      - Here is a link to the online consent form:
                      https://c19.health.utah.gov/surveys/?s=3XDE77E4CK&dagid=PTI-
                      ParkCityHigh

               PTO REQUESTS

               The instructional support team needs our help. Please consider purchasing an
               item from their AMAZON wish list.


               Ms Zarnetske is also looking for the following items if you can help. CLICK
               HERE t o sign up.




                                                                                                                          1/4
2/24/2021                Yahoo Mail - Test To Stay and Consent Form, PTO Requests and The Great Gatsby




                                    SUPPORT YOUR PTO




            The AmazonSmile Foundation will donate 0.5% of the purchase
               price to the customer’s selected charitable organization,
                         Treasure Mountain Middle School PTO
                       https://smile.amazon.com/ch/XX-XXXXXXX


                                                                                                         2/4
2/24/2021                        Yahoo Mail - Test To Stay and Consent Form, PTO Requests and The Great Gatsby




                             COMMUNITY RESOURCES



                                                 Are you a Facebook user? Like
                                                   our PTO page to ﬁnd up-to-
                                                    date news and community
                                                 information on the coronavirus
                                                           and more.
                                                        www.facebook.com/




             Every time you shop at our stores with your rewards card, we donate .5% of your
             total order to the nonproﬁt of your choice. Once signed in you can enroll or update
             in the Inspiring Donations Program under your Account Settings Treasure Mountain
             Middle School
             Organization Number: CM737


             Log Into to your account at www.smithsfoodanddrug.com
             Under my Account, click Inspiring Donations on the left side.
             Click Enroll, search for Treasure Mountain Middle School, Organization #CM737
             Click ‘Enroll’!!




            Please take a moment to support the Treasure Mountain Jr. High
              PTSO. Paying your annual contribution does not require you to volunteer and
                                        supports important programs like:
                                              Teacher mini-grants
                                             Teacher appreciation
                                         Behavior and honor roll awards
                                                Testing snacks
                                              End of year parties


                                                                                                                 3/4
2/24/2021                           Yahoo Mail - Test To Stay and Consent Form, PTO Requests and The Great Gatsby


            Click on the following link to donate the recommended $30: https://www.paypal.com/cgi-bin/webscr?
                                   cmd=_s-xclick&hosted_button_id=ZYQYYBXQQR57C

               Click on this link to donate another amount: https://www.paypal.com/cgi-bin/webscr?cmd=_s-
                                        xclick&hosted_button_id=FAPG5NVGDAFXY

              You may also send a check made out to “TMJH PTSO” with your student to the front
                                                   ofﬁce.




                            Copyright © 2021 Treasure Mountain Junior High, All rights reserved.
                                                          School PTO

                                                  Our mailing address is:
                                               Treasure Mountain Junior High
                                                     2530 Kearns Blvd
                                                  Park City, UT 84060-7473

                                                 Add us to your address book



                                       Want to change how you receive these emails?
                               You can update your preferences or unsubscribe from this list.




                                                                                                                    4/4
